Title: Board of Visitors, University of Virginia, 23 July 1828
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        Wednesday, July 23. The Board met, present the Same as yesterday.
                        Resolved That the Sum of Two hundred and twenty five dollars be appropriated for the purpose of repairing the
                            exterior coverings of the dormitories of the University.
                        Resolved That the Executive committee be authorized to take off a part of the exterior covering from the
                            lower range of dormitories, to ascertain experimentally the effect of that covering on the rooflets.
                        Resolved That in future, the Sessions of the University Shall commence on the 10th of September, &
                            terminate on the twentieth of July ensuing.
                        Resolved That the Secretary of the Board be authorized to procure a press for the Seal of the University; and
                            that the Proctor pay the bill for the same, when presented.
                        The Committee appointed on the 14th instant to examine & report to the Board, the State and
                            condition of the Library, the Philosophical & Chemical apparatus, &c &c; which Committee adopted
                            the title of "Committee of Inspection," made their report.
                        Whereupon it was resolved as follows: The Report of the committee of Inspection being approved by the
                            Board, and they preferring to locate the cistern therein mentioned, near the Proctor’s house, as recommended by him, Therefore Resolved, That the Executive committee be charged with the execution of the Several recommendations contained
                            in the said report, So far as it may be practicable & consistent with other resolutions adopted by the Board.
                        The Committee appointed on the 12. inst. to enquire into & report on, the State of the Funds, made a
                            report & Submitted Sundry resolutions, which were adopted, as follows:
                        Resolved That two of the laboring hands now employed by the Proctor, be dispensed with, the ensuing
                            year, unless the executive committee Shall deem their Services indispensable.
                        Resolved That the Proctor be required, in lieu of the present Janitor and Attendant on the Lithographic
                            press, to employ a Suitable person, at a Salary not exceeding $200, to be called the Janitor, but to be charged with the
                            duties now belonging to both these officers, and with the additional duty of winding up, and attending to, the clock,
                            Keeping in order & repairing the chemical and philosophical apparatus. The person So employed, finding himself all
                            Supplies, except a house & firewood, to be furnished by the Proctor.
                        Resolved That the application of the Professors for books for their Several departments, be referred to the
                            Executive committee, to be acted on as they deem expedient; and that they be authorized, if they think it proper, to draw
                            on the sterling fund, in London, to Supply any deficiency of funds here.
                        Resolved That a Sum not exceeding Seven hundred and fifty dollars, be appropriated under the direction of the
                            Executive committee, to cover the expenses of printing, Stationary, articles for the dispensary, chemical laboratory,
                            Lithographic press, Anatomical and Surgical department.
                        Resolved That the enactments prescribing a uniform, limiting pocket money, and other expenses,
                            restraining the contracting of debts by Students, and requiring them to deposit their funds with the Proctor, should be
                            rigorously enforced, by the several means indicated in this report, and by Such others as the executive committee, the
                            Chairman, and the Faculty may, in their Several departments, find practicable.
                        Resolved That after the expiration of the present year, the Hotel-keepers shall furnish the Students boarding
                            with them, all the Supplies now required, except fuel & candles; and instead of the board now allowed, they shall
                            be entitled, from each Student, to compensation after the rate of one hundred dollars for the session, payable monthly as
                            at present.
                        To indemnify the hotel-keepers against all injuries to their furniture, proceeding from the Students,
                            the Proctor, whenever required by any hotel-keeper, Shall assess a fair compensation for any Such injury, subject,
                            however, to the final Judgment of the Faculty, on appeal to them by either party; and retaining the sum so assessed, out
                            of the pocket money of the Student in his hands, or if there be no pocket money, then, out of Such other money of the
                            Student as is not otherwise specially appropriated, Shall pay it over to the hotel-keeper.
                        Resolved That it Shall be the Proctor’s duty to furnish the students with fuel and candles, at prime cost and
                            charges, adding only 5 per cent thereon, as a compensation for his risk and trouble. He shall purchase Supplies, on the
                            best terms, in large quantities, at the most convenient Seasons, and Shall deliver them to the Students at their
                            respective dormitories, the wood Sawed in proper lengths for their fire places. He Shall keep a regular account of the
                            supplies to each, and retain the amount out of the Students’ money deposited in his hands. To enable him the more
                            conveniently to execute this duty, a fit woodyard may be provided at the expense of the University, under the direction of
                            the executive committee.
                        
                            
                                
                            
                        
                    